PER CURIAM.
Norvell, a member of The Florida Bar, has petitioned for leave to resign from the Bar without leave to apply for readmission for four years. He is currently in federal prison serving a five-year sentence for conspiracy to possess and distribute marijuana, and his license to practice law has been suspended by this Court. The Bar opposes the instant petition, contending that disbarment would be more appropriate.
We see no reason to prolong these proceedings. We do not find, however, that allowing a simple resignation will impress upon Norvell, the Bar, and the public the full extent of our distress and displeasure over his conduct. We therefore grant the petition only upon the condition that, prior to his reinstatement, Norvell establish his rehabilitation and successfully take the bar examination at the end of the four-year period. With these conditions Norvell’s resignation will be, in essence, a disbarment. If Norvell refuses to accept these conditions within sixty days from the filing of this opinion, his petition will be denied.
It is so ordered.
BOYD, C.J., and ADKINS, OVERTON and McDONALD, JJ., concur.
ALDERMAN, EHRLICH and SHAW, JJ., dissent.